DETAILED ACTION
This action is responsive to documents filed as of 21 January 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 January 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Claims 1-24 were pending in the previous Office action mailed 16 October 2020.
The Specification has been amended.
Claims 1-24 remain pending for examination.
Response to Arguments
Applicant's arguments filed 19 January 2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument on page 3 of Applicant’s Remarks that, in substance, the Double Patenting rejection will be overcome by submitting a Terminal Disclaimer, if necessary, upon indication that the claims are otherwise allowable, Examiner maintains the Double Patenting rejection of claims 1-8, 10, 12-20, 22 and 24 below.
In response to Applicant’s argument on page 4 of Applicant’s Remarks that, in substance, Onggosanusi et al. (US 10,484,064, hereinafter Onggosanusi) does not disclose each and every .
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., deactivating SP-CSI reporting) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
"When a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art." Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001) (claim to a system for setting a computer clock to an offset time to address the Year 2000 (Y2K) problem, applicable to records with year date data in "at least one of two-digit, three-digit, or four-digit" representations, was held anticipated by a system that offsets year dates in only two-digit formats). See MPEP §§ 2131 and 2131.02.
Here, the limitation at issue claims in pertinent part, “receiving a control message for activation or deactivation of the SP-CSI reporting” (emphasis added). Since the control message may be for activation OR deactivation, disclosure of either activation of SP-CSI reporting or deactivation of SP-CSI reporting, disclosure of a control message activating SP-CSI reporting will meet the limitation. Further, disclosure of a control message deactivating SP-CSI reporting will also meet the limitation. Prior art need not disclose control message providing for activation AND deactivation to disclose the limitation at issue as the claims are currently written. 
If the claims were amended to actively claim a control message for deactivating SP-CSI reporting instead of merely claiming such a control message in the alternative, then Onggosanusi deactivating CSI reporting according to the control message.
Thus, Applicant’s argument of whether Onggosanusi actually discloses “receiving a control message for…deactivation of the SP-CSI reporting,” determining “whether…to deactivate the SP-CSI reporting” and “deactivating the SP-CSI reporting in accordance with the determination” is not pertinent to whether Onggosanusi discloses matter within the scope of claims 1, 12, 13 and 24. Applicant’s arguments do not address whether Onggosanusi discloses, “receiving a control message for activation…of the SP-CSI reporting,” determining “whether to activate the SP-CSI reporting” and “activating…the SP-CSI reporting in accordance with the determination.” As provided in the previous Office action, Onggosanusi discloses matter within the scope of “receiving a control message for activation…of the SP-CSI reporting,” determining “whether to activate the SP-CSI reporting” and “activating…the SP-CSI reporting in accordance with the determination.” Since activation and deactivation are alternatively claimed, disclosure of one of the alternative limitations is still disclosure of matter within the scope of the claim as a whole. 
Therefore, Onggosanusi was properly cited as anticipating claims 1-2, 5, 12-14, 17 and 24 as provided in the previous Office action and maintained below, and Onggosanusi as modified by Huang et al. (US 2018/0167930, hereinafter Huang) were properly relied upon for proving a prima facie case for obviousness for claims 3-4, 6, 15-16 and 18. Those rejections are maintained below as provided in the previous Office action.

In response to Applicant’s argument on page 5 of Applicant’s Remarks that, in substance Onggosanusi-Huang do not render claims 3-4, 6, 15-16 and 18 obvious for at least the reasons that Onggosanusi supposedly does not anticipate claims 1, 12, 13 or 24, Examiner respectfully disagrees. As provided above, Onggosanusi was properly relied upon for anticipating the claims at issue, because the feature at issue as claimed in the alternative with another feature that Applicant does not directly argue is disclosed in the prior art as cited from Onggosanusi in the previous Office action. Therefore, the prior art rejection of claims 3-4, 6, 15-16 and 18 is maintained below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 10, 12-20, 22 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6, 8, 10-11, 13, 15 and 17 of U.S. Patent No. 10,404,404 (‘404, previously made of record). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application encompass the scope of the claims of '404, as provided below.

Re Claim 1, claim 1 of ‘404 claims matter within the scope of this claim as provided in the following table:
Present Application
‘404
1.	A method performed by a wireless device for validating a control message for activation or deactivation of Semi-Persistent Channel State Information, SP-CSI, reporting in a wireless communication system, the method comprising: 
1.	A method for a user equipment for Semi-Persistent Channel State Information, SP-CSI, reporting in a wireless communication system, the method comprising:
receiving a control message for activation or deactivation of the SP-CSI reporting; 
receiving a control message for activation or deactivation of the SP-CSI reporting,
wherein:

one or more Cyclic Redundancy Check, CRC, bits of the control message is scrambled with a SP-CSI Cell Radio Network Temporary Identifier, SP-CSI-RNTI, of the wireless device; and

the control message comprises information that indicates whether the control message is for activation of the SP-CSI reporting or for deactivation of the SP-CSI reporting, wherein the information comprises bit values configured in one or more bit fields of the control message and the one or more bit fields comprise one or more bit fields defined for the purpose of providing a new data indicator and/or a redundancy version;
           making, based on the control message, a determination as to whether to activate the SP-CSI reporting or to deactivate the SP-CSI reporting; and
making, based on the information comprised in the control message, a determination as to whether to activate the SP-CSI reporting or to deactivate the SP-CSI reporting; and
           activating or deactivating the SP-CSI reporting in accordance with the determination.
activating or deactivating the SP-CSI reporting in accordance with the determination.

Although the scope of claim 1 is not identical to that of claim 1 of ‘404, it would have been obvious to one having ordinary skill in the art that all of the terms of claim 1 are included in claim 1 of ‘404.

Re Claim 2, claim 2 of ‘404 claims matter within the scope of this claim as provided above, and further including substantially similar or identical terms as this claim. Therefore, as with claim 1, it would have been obvious to one having ordinary skill in the art that all of the terms of claim 2 are included in claim 2 of ‘404.

Re Claims 3-7, claim 1 of ‘404 claims matter within the scope of this claim as provided above, and further including substantially similar or identical terms as this claim. Therefore, as with claim 1, it would have been obvious to one having ordinary skill in the art that all of the terms of claims 3-7 are included in claim 1 of ‘404.

Re Claim 8, claim 4 of ‘404 claims matter within the scope of this claim as provided above, and further including substantially similar or identical terms as this claim. Therefore, as with claim 1, it would have been obvious to one having ordinary skill in the art that all of the terms of claim 8 are included in claim 4 of ‘404.

Re Claim 10, claim 6 of ‘404 claims matter within the scope of this claim as provided above, and further including substantially similar or identical terms as this claim. Therefore, as with claim 1, it would have been obvious to one having ordinary skill in the art that all of the terms of claim 10 are included in claim 6 of ‘404. 

Re Claim 12, claim 8 of ‘404 claims matter within the scope of this claim as provided in the following table:

‘404
12. A wireless device for validating a control message for activation or deactivation of Semi-Persistent Channel State Information, SP-CSI, reporting in a wireless communication system, the wireless device comprising: 
8. A user equipment for Semi-Persistent Channel State Information, SP-CSI, reporting in a wireless communication system, the user equipment comprising:

one or more transmitters and one or more receivers; and 
one or more transmitters and one or more receivers; and
processing circuitry associated with the one or more transmitters and the one or more receivers, the processing circuitry configured to cause the wireless device to: 
processing circuitry associated with the one or more transmitters and the one or more receivers, the processing circuitry configured to cause the user equipment to:

receive the control message for activation or deactivation of the SP-CSI reporting; 
receive a control message for activation or deactivation of the SP-CSI reporting, wherein:
     one or more Cyclic Redundancy Check, CRC, bits of the control message is scrambled with a SP-CSI Cell Radio Network Temporary Identifier, SP-CSI-RNTI, of the user equipment; and
;
make, based on the control message, a determination as to whether to activate the SP-CSI reporting or to deactivate the SP-CSI reporting; and 
make, based on the information comprised in the control message, a determination as to whether to activate the SP-CSI reporting or to deactivate the SP-CSI reporting; and
activate or deactivate the SP-CSI reporting in accordance with the determination.
activate or deactivate the SP-CSI reporting in accordance with the determination.

Although the scope of claim 12 is not identical to that of claim 8 of ‘404, it would have been obvious to one having ordinary skill in the art that all of the terms of claim 12 are included in claim 8 of ‘404.

Re Claim 13, claim 10 of ‘404 claims matter within the scope of this claim as provided in the following table:

‘404
13.	A method performed by a base station for enabling activation or deactivation of Semi-Persistent Channel State Information, SP-CSI, reporting in a wireless communication system, the method comprising: 
10. 	A method for a base station for enabling activation or deactivation of Semi-Persistent Channel State Information, SP-CSI, reporting in a wireless communication system, the method comprising:
sending, to a wireless device, a control message for activation or deactivation of SP-CSI reporting.
sending, to a wireless device, a control message for activation or deactivation of SP-CSI reporting, wherein:

one or more Cyclic Redundancy Check, CRC, bits of the control message is scrambled with a SP-CSI Cell Radio Network Temporary Identifier, SP-CSI-RNTI, of the wireless device; and

the control message comprises information that indicates whether the control message is for activation of the SP-CSI reporting or for deactivation of the SP-CSI reporting, wherein the information comprises bit values configured in one or more bit fields of the control message and the one or more bit fields comprise one or more bit fields defined for the purpose of providing a new data indicator and/or a redundancy version.

Although the scope of claim 13 is not identical to that of claim 10 of ‘404, it would have been obvious to one having ordinary skill in the art that all of the terms of claim 13 are included in claim 10 of ‘404.

Re Claim 14, claim 11 of ‘404 claims matter within the scope of this claim as provided above, and further including substantially similar or identical terms as this claim. Therefore, as with claim 13, it would have been obvious to one having ordinary skill in the art that all of the terms of claim 14 are included in claim 11 of ‘404.

Re Claim 15-19, claim 10 of ‘404 claims matter within the scope of this claim as provided above, and further including substantially similar or identical terms as this claim. 

Re Claim 20, claim 13 of ‘404 claims matter within the scope of this claim as provided above, and further including substantially similar or identical terms as this claim. Therefore, as with claim 13, it would have been obvious to one having ordinary skill in the art that all of the terms of claim 20 are included in claim 13 of ‘404.

Re Claim 22, claim 15 of ‘404 claims matter within the scope of this claim as provided above, and further including substantially similar or identical terms as this claim. Therefore, as with claim 13, it would have been obvious to one having ordinary skill in the art that all of the terms of claim 22 are included in claim 15 of ‘404. 

Re Claim 24, claim 17 of ‘404 claims matter within the scope of this claim as provided in the table below:
Present Application
‘404
24. A base station for enabling activation or deactivation of Semi-Persistent Channel State Information, SP-CSI, reporting in a wireless communication system, the base station comprising: 
17. A base station for enabling activation or deactivation of Semi-Persistent Channel State Information, SP-CSI, reporting in a wireless communication system, the base station comprising:
processing circuitry configured to cause the base station to send, to a wireless device, a control message for activation or deactivation of SP-CSI reporting.
processing circuitry configured to cause the base station to send, to a wireless device, a control message for activation or deactivation of SP-CSI reporting, wherein:
one or more Cyclic Redundancy Check, CRC, bits of the control message is scrambled with a SP-CSI Cell Radio Network Temporary Identifier, SP-CSI-RNTI, of the wireless device; and
the control message comprises information that indicates whether the control message is for activation of the SP-CSI reporting or for deactivation of the SP-CSI reporting, wherein the information comprises bit values configured in one or more bit fields of the control message and the one or more bit fields comprise one or more bit fields defined for the purpose of providing a new data indicator and/or a redundancy version.

.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5, 12-14, 17 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Onggosanusi et al. (US 10,484,064, hereinafter Onggosanusi).
Re Claim 1, Onggosanusi discloses a method performed by a wireless device for validating a control message for activation or deactivation of Semi-Persistent Channel State Information, SP-CSI, reporting in a wireless communication system (Col. 14 Lines 15-18 describe time domain CSI reporting behavior as including semi-persistent; Fig. 13 illustrates and Col. 34 Line 65 – Col. 35 Line 2 describe a method of a UE receiving configuration information for CSI calculation and reporting; and Col. 35 Lines 15-17 describes configuring CSI reporting to be in a semi-persistent manner), the method comprising: 
receiving a control message for activation or deactivation of the SP-CSI reporting (Fig. 5 illustrates and Col. 13 Line 53 – Col. 14 Line 9 describe configuring a UE via higher-layer RRC signaling, MAC control element or layer 1 (L1) control signaling; Col. 14 Lines 15-18 and 27-39 describes configuring the UE with “n’>1 CSI reporting settings wherein each n’ CSI reporting settings semi-persistent CSI reporting is configured, the DCI or MAC CE used to activate the semi-persistent CSI report can include a CSI reporting index…either as a separate field or a part of the activation message”; and Fig. 13 illustrates and Col. 35 Line 3-24 describes the UE receiving configuration information for CSI reporting, wherein the reporting may be configured to be in a semi-persistent manner); 
making, based on the control message, a determination as to whether to activate the SP-CSI reporting or to deactivate the SP-CSI reporting (Fig. 5 illustrates and Col. 14 Lines 19-60 describes the UE dynamically selecting a CSI reporting setting or Resource setting for aperiodic and semi-persistent CSI reporting, wherein when a CSI reporting setting is dynamically selected, all the RS settings linked to the selected CSI reporting setting  are used for CSI measurement, and when an RS setting is dynamically selected, all CSI reporting settings linked to the selected RS setting are active – thus, determining to activate SP-CSI reporting; and Fig. 13 Lines 24-27 describe the UE decoding the CSI configuration information and utilizing the decoding information to calculate CSI reports); and 
activating or deactivating the SP-CSI reporting in accordance with the determination (Fig. 5 and Col. 14 Lines 19-60 – selection results in activation of SP-CSI reporting; and Fig. 13 Lines 25-28 describe the UE calculating the CSI reports and transmitting them on an uplink channel – thus, activating the received CSI configuration and ostensibly deactivating a previous CSI configuration).

Re Claim 2, Onggosanusi discloses the method of claim 1 wherein the control message comprises downlink control information carried on a physical downlink control channel (Fig. 5 illustrates and Col. 13 Line 53 – Col. 14 Line 9 describes configuring the UE with L1 control signaling using either UL-related or DL-related DCI).

Re Claim 5, Onggosanusi discloses the method of claim 1 wherein the control message comprises information that indicates whether the control message is for activation of the SP-CSI reporting or for deactivation of the SP-CSI reporting (Fig. 13 Lines 25-28 describe the UE calculating the CSI reports and transmitting them on an uplink channel – thus, activating the received CSI configuration and ostensibly deactivating a previous CSI configuration), and making the determination comprises making the determination as to whether to activate or deactivate the SP-CSI reporting based on the information comprised in the control message (Ibid. illustrates and describes the UE calculating the CSI reports by utilizing the decoded information from the received CSI configuration information).

Re Claim 12, Onggosanusi discloses a wireless device for validating a control message for activation or deactivation of Semi-Persistent Channel State Information, SP-CSI, reporting in a wireless communication system (Col. 14 Lines 15-18 describe time domain CSI reporting behavior as including semi-persistent; Fig. 13 illustrates and Col. 34 Line 65 – Col. 35 Line 2 describe a method of a UE receiving configuration information for CSI calculation and reporting; and Col. 35 Lines 15-17 describes configuring CSI reporting to be in a semi-persistent manner), the wireless device comprising: 
one or more transmitters and one or more receivers (Figs. 2A and 2B and Col. 51-62 describe wireless transmit and receive paths that may be implemented by a gNB or UE; Fig. 3A illustrates and Col. 8 Lines 25-32 describe the UE as including a transceiver with transmit (TX) processing circuitry and receive (RX) processing circuitry); and 
processing circuitry associated with the one or more transmitters and the one or more receivers (Fig. 3A illustrates and Col. 8 Lines 25-32 and 54-63 describe the UE also including a processor controlling RX processing circuitry and TX processing circuitry), the processing circuitry configured to cause the wireless device to (Col. 9 Lines 22-34 describe the UE illustrated in Fig. 3A as signaling and calculation for CSI reporting as detailed throughout the rest of the disclosure): 
receive the control message for activation or deactivation of the SP-CSI reporting (Fig. 5 illustrates and Col. 13 Line 53 – Col. 14 Line 9 describe configuring a UE via higher-layer RRC signaling, MAC control element or layer 1 (L1) control signaling; Col. 14 Lines 15-18 and 27-39 describes configuring the UE with “n’>1 CSI reporting settings wherein each n’ CSI reporting settings semi-persistent CSI reporting is configured, the DCI or MAC CE used to activate the semi-persistent CSI report can include a CSI reporting index…either as a separate field or a part of the activation message”; and Fig. 13 illustrates and Col. 35 Line 3-24 describes the UE receiving configuration information for CSI reporting, wherein the reporting may be configured to be in a semi-persistent manner); 
(Fig. 5 illustrates and Col. 14 Lines 19-60 describes the UE dynamically selecting a CSI reporting setting or Resource setting for aperiodic and semi-persistent CSI reporting, wherein when a CSI reporting setting is dynamically selected, all the RS settings linked to the selected CSI reporting setting  are used for CSI measurement, and when an RS setting is dynamically selected, all CSI reporting settings linked to the selected RS setting are active – thus, determining to activate SP-CSI reporting; and Fig. 13 Lines 24-27 describe the UE decoding the CSI configuration information and utilizing the decoding information to calculate CSI reports); and 
activate or deactivate the SP-CSI reporting in accordance with the determination (Fig. 5 and Col. 14 Lines 19-60 – selection results in activation of SP-CSI reporting; and Fig. 13 Lines 25-28 describe the UE calculating the CSI reports and transmitting them on an uplink channel – thus, activating the received CSI configuration and ostensibly deactivating a previous CSI configuration).

Re Claim 13, Onggosanusi discloses a method performed by a base station for enabling activation or deactivation of Semi-Persistent Channel State Information, SP-CSI, reporting in a wireless communication system, the method comprising: 
sending, to a wireless device, a control message for activation or deactivation of SP-CSI reporting (Fig. 14 illustrates and Col. 35 Lines 29-39, 48-52 and 57-59 describe a BS generating configuration information for CSI reporting  to be reported in a semi-persistent manner, and transmitting the CSI configuration information to a specific UE via higher-layer signaling; and Col. 35 Lines 60-66 describe the embodiment of Fig. 14 being varied according to other embodiments).

Re Claim 14, Onggosanusi discloses the method of claim 13 wherein the control message comprises downlink control information carried on a physical downlink control channel (Col. 34 Lines 51-60 describe a transmission reception point (TRP, equivalent to a gNB, a type of BS) transmitting CSI reporting configuration information to the UE via PDCCH).

Re Claim 17, Onggosanusi discloses the method of claim 13 wherein the control message comprises information that indicates whether the control message is for activation of the SP-CSI reporting or for deactivation of the SP-CSI reporting (Fig. 14 illustrates and Col. 35 Lines 40-59 describe the measurement setting including a CSI reporting setting including settings for CQI, PMI, RAI and CRI, the BS transmitting the measurement setting to a target UE and then receiving CSI reports – thus, the CSI reporting setting at least indicates to the UE to activate CSI reporting as prescribed by the transmitted CSI reporting setting).

Re Claim 24, Onggosanusi discloses a base station for enabling activation or deactivation of Semi-Persistent Channel State Information, SP-CSI, reporting in a wireless communication system, the base station comprising: 
processing circuitry (Fig. 3B illustrates and Col. 9 Lines 44-51, Col. 10 Lines 5-16 and 56-60 describe a gNB including processing circuitry implementing configuration and signaling for CSI acquisition as provided throughout the rest of the disclosure) configured to cause the base station to send, to a wireless device, a control message for activation or (Fig. 14 illustrates and Col. 35 Lines 29-39, 48-52 and 57-59 describe a BS generating configuration information for CSI reporting  to be reported in a semi-persistent manner, and transmitting the CSI configuration information to a specific UE via higher-layer signaling; and Col. 35 Lines 60-66 describe the embodiment of Fig. 14 being varied according to other embodiments). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 3-4 6 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Onggosanusi as applied to claims 1 and 13 above, and further in view of Huang et al. (US 2018/0167930, previously made of record, hereinafter Huang).

Re Claim 3, Onggosanusi discloses the method of claim 1.
Onggosanusi may not explicitly disclose wherein the control message is scrambled with an identifier of the wireless device that is associated with SP-CSI reporting.
However, in analogous art, Huang discloses wherein a control message is scrambled with an identifier of the wireless device that is associated with SP-CSI reporting (Fig. 1 illustrates and ¶¶ 180-183 describe a base station sending a channel status request by scrambling it with a dedicated CSI-RNTI, another type of identifier, wherein the channel status request includes CSI reporting configuration information; ¶¶ 190-192 describe scrambling with a SPS-RNTI – another type of identifier; ¶ 193 describes scrambling with either SPS-RNTI or CSI-RNTI; and ¶ 231 also describes the channel status request signaling being scrambled by SPS-RNTI).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Huang to modify Onggosanusi in order for the BS to scramble the message setting for the target UE with an identifier. One would have been motivated to do this, because allocating dedicated resources to a UE for CSI reporting helps a BS arrange downlink transmission (Huang ¶ 3).

Re Claim 4, Onggosanusi-Huang disclose the method of claim 3.
Onggosanusi may not explicitly disclose wherein the identifier of the wireless device that is associated with SP-CSI reporting is a SP-CSI Cell Radio Network Temporary Identifier, SP-CSI-RNTI, of the wireless device.
However, in analogous art, Huang discloses wherein the identifier of the wireless device that is associated with SP-CSI reporting is a SP-CSI Cell Radio Network Temporary Identifier, SP-CSI-RNTI, of the wireless device (Fig. 1 illustrates and ¶¶ 190-192 describe scrambling with a SPS-RNTI – another type of identifier; ¶ 193 describes scrambling with either SPS-RNTI or CSI-RNTI; and ¶ 231 also describes the channel status request signaling being scrambled by SPS-RNTI).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Huang to modify Onggosanusi in order for the BS to scramble the message setting for the target UE with an identifier. One would have been motivated to do this, because allocating dedicated resources to a UE for CSI reporting helps a BS arrange downlink transmission (Huang ¶ 3).

Re Claim 6, Onggosanusi discloses the method of claim 5 wherein the information comprises bit values configured in one or more bit fields of the control message, wherein the one or more bit fields of the control message are defined for other purposes but are reused (Fig. 6 illustrates and Col. 16 Lines 31-56 describe CSI parameter settings being indicated by bits; Col. 20 Lines 10-15 describes including CSI configuration information in L1 DL control signaling carried in a DCI field; Col. 22 Lines 15-32 describe using a PMI field, MAC CE or indicated DCI field for configuring CSI reporting).
Onggosanusi may not explicitly disclose when the control message is scrambled with a SP-CSI Cell Radio Network Temporary Identifier, SP-CSI-RNTI, of the wireless device, to provide an indication as to whether to activate the SP-CSI reporting or to deactivate the SP-CSI reporting.
However, in analogous art, Huang discloses when the control message is scrambled with a SP-CSI Cell Radio Network Temporary Identifier, SP-CSI-RNTI, of the wireless device, to provide an indication as to whether to activate the SP-CSI reporting or to deactivate the SP-CSI reporting (Fig. 1 illustrates and ¶¶ 190-192 describe scrambling with a SPS-RNTI – another type of identifier; ¶ 193 describes scrambling with either SPS-RNTI or CSI-RNTI; and ¶ 231 also describes the channel status request signaling being scrambled by SPS-RNTI).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Huang to modify Onggosanusi in order for the BS to scramble the message setting for the target UE with an identifier. One would have been motivated to do this, because allocating dedicated resources to a UE for CSI reporting helps a BS arrange downlink transmission (Huang ¶ 3).

Re Claim 15, Onggosanusi discloses the method of claim 13.
Onggosanusi may not explicitly disclose wherein the control message is scrambled with an identifier of the wireless device that is associated with SP-CSI reporting.
However, in analogous art, Huang discloses wherein the control message is scrambled with an identifier of the wireless device that is associated with SP-CSI reporting (Fig. 1 illustrates and ¶¶ 180-183 describe a base station sending a channel status request by scrambling it with a dedicated CSI-RNTI, another type of identifier, wherein the channel status request includes CSI reporting configuration information; ¶¶ 190-192 describe scrambling with a SPS-RNTI – another type of identifier; ¶ 193 describes scrambling with either SPS-RNTI or CSI-RNTI; and ¶ 231 also describes the channel status request signaling being scrambled by SPS-RNTI).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Huang to modify Onggosanusi in order for the BS to scramble the message setting for the target UE with an identifier. One would have been motivated to do this, because allocating dedicated resources to a UE for CSI reporting helps a BS arrange downlink transmission (Huang ¶ 3).

Re Claim 16, Onggosanusi-Huang disclose the method of claim 15.
Onggosanusi may not explicitly disclose wherein the identifier of the wireless device that is associated with SP-CSI reporting is a SP-CSI Cell Radio Network Temporary Identifier, SP-CSI-RNTI, of the wireless device.
However, in analogous art, Huang discloses wherein the identifier of the wireless device that is associated with SP-CSI reporting is a SP-CSI Cell Radio Network Temporary Identifier, SP-CSI-RNTI, of the wireless device (Fig. 1 illustrates and ¶¶ 190-192 describe scrambling with a SPS-RNTI – another type of identifier; ¶ 193 describes scrambling with either SPS-RNTI or CSI-RNTI; and ¶ 231 also describes the channel status request signaling being scrambled by SPS-RNTI).
Huang to modify Onggosanusi in order for the BS to scramble the message setting for the target UE with an identifier. One would have been motivated to do this, because allocating dedicated resources to a UE for CSI reporting helps a BS arrange downlink transmission (Huang ¶ 3).

Re Claim 18, Onggosanusi discloses method of claim 17 wherein the information comprises bit values configured in one or more bit fields of the control message, wherein the one or more bit fields of the control message are defined for other purposes but are reused (Fig. 6 illustrates and Col. 16 Lines 31-56 describe CSI parameter settings being indicated by bits; Col. 20 Lines 10-15 describes including CSI configuration information in L1 DL control signaling carried in a DCI field; Col. 22 Lines 15-32 describe using a PMI field, MAC CE or indicated DCI field for configuring CSI reporting).
Onggosanusi may not explicitly disclose when the control message is scrambled with a SP-CSI Cell Radio Network Temporary Identifier, SP-CSI-RNTI, of the wireless device, to provide an indication as to whether to activate the SP-CSI reporting or to deactivate the SP-CSI reporting.
However, in analogous art, Huang discloses when the control message is scrambled with a SP-CSI Cell Radio Network Temporary Identifier, SP-CSI-RNTI, of the wireless device, to provide an indication as to whether to activate the SP-CSI reporting or to deactivate the SP-CSI reporting (Fig. 1 illustrates and ¶¶ 190-192 describe scrambling with a SPS-RNTI – another type of identifier; ¶ 193 describes scrambling with either SPS-RNTI or CSI-RNTI; and ¶ 231 also describes the channel status request signaling being scrambled by SPS-RNTI).
Huang to modify Onggosanusi in order for the BS to scramble the message setting for the target UE with an identifier. One would have been motivated to do this, because allocating dedicated resources to a UE for CSI reporting helps a BS arrange downlink transmission (Huang ¶ 3).

Allowable Subject Matter
Claims 9, 11, 21 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, does not teach or suggest setting a bit field to all zeros, as required by claims 9, 11, 21 and 23, in order to validate de/activation of SP-CSI. For example, Onggosanusi appears to disclose the use of particular fields, but does not explicitly disclose validating SP-CSI reporting de/activation according to whether all of the bits of those fields are set to any particular values. Similarly, Huang appears to not disclose anything within the scope of the limitation at issue either. Further search did not reveal other art that, alone or in combination, could be reasonably read to disclose matter within the scope of the limitation at issue. Therefore, claims 9, 11, 21 and 23 would be allowable if written in independent form.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Thomas R Cairns/Examiner, Art Unit 2468